DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3 January 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Cassels is silent to mating the protrusion with the recess prevents relative longitudinal movement between the bolt carrier 80 and the buffer 86.”  the examiner respectfully disagrees.  This limitation is nothing more than an intended use.  The applicant has not claimed a specific structure that prevents longitudinal movement.  Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The buffer interlocking feature appears to be larger than the carrier interlocking feature such that it is a friction fit arrangement. Regardless, the structure is capable of providing longitudinal movement.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cassels (US 10,690,425).
Regarding claim 1, Cassels discloses A bolt carrier and buffer assembly comprising: a bolt carrier having a carrier interlocking feature; and a buffer having a buffer interlocking feature that mates with the carrier interlocking feature to form a carrier-buffer assembly; wherein the carrier-buffer assembly defines a longitudinal axis; and wherein mating the buffer interlocking feature with the carrier interlocking feature prevents relative longitudinal movement between the bolt carrier and buffer (see annotated Fig. Below; Col. 6, lines 47-57)

    PNG
    media_image1.png
    607
    977
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 10, the best prior art of record is Cassels (US 10,690,425) which discloses most of the claimed features (as indicated in the rejection of claim 1 above), but does not discloses or render obvious a buffer extending into the buttstock, and wherein disengaging the buffer interlocking feature and the carrier interlocking feature permits the bolt carrier and the buffer to be separated.
Regarding independent claim 20, the prior art of record fails to disclose or render obvious the combination including:  A method of mechanically interlocking a buffer and a bolt carrier of a firearm having an upper receiver and a buttstock, the method comprising: positioning the bolt carrier such that a carrier interlocking feature of the bolt carrier is at a rear end of the upper receiver; pivoting the upper receiver relative to the buttstock to align a buffer interlocking feature at a front end of the buffer with the carrier interlocking feature; and moving a head of the buffer interlocking feature into a mouth of the carrier interlocking feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641